Bridge, J.
— We are asked for the first time to decide whether the value of employer-provided health care coverage is included in the basis used to calculate workers’ compensation payments under RCW 51.08.178.
The Department of Labor and Industries calculated Respondent Dianne Cockle’s workers’ compensation payments based strictly on her paycheck at the time of her work-related injury. RCW 51.08.178(1) mandates that “ ‘wages’ shall include the reasonable value of board, housing, fuel, or other consideration of like nature received from the employer as part of the contract of hire . . .” (emphasis added). We conclude that Cockle’s health care coverage was “consideration of like nature” to “board, housing [and] fuel” in that it represented a readily identifiable and reasonably calculable in-kind component of her lost earning capacity at the time of injury that is critical to protecting workers’ basic health and survival. We affirm the Court of Appeals’ ruling, with modifications, and remand to the Department for recalculation of her workers’ compensation payments.
FACTS
On November 4, 1993, Dianne Cockle was injured in the course of her employment for the Pierce County Rural Library District. She had been working 40 hours a week and, in accordance with her written employment contract, was being paid $5.61 an hour plus medical and dental care coverage, for which her employer paid premiums of $205.52 a month.1 The parties stipulated that the coverage was *806worth “approximately 20 percent of her monetary compensation.” Br. of Appellant at 34.
Initially, Cockle was unable to work at all, qualifying her for temporary total disability (time-loss) compensation under RCW 51.32.090(1). From June 6, 1994, to October 24, 1994, though, she was able to return to work, but only part time, qualifying her for temporary partial disability (loss of earning power) compensation under RCW 51.32-.090(3)(a)(ii). Cockle’s health care coverage was suspended from the date of her injury until June 6, 1994, and from August 1,1994, through October 24,1994, because she was not working enough hours to qualify under the rules of her employer’s health care program.
The Department calculated Cockle’s compensation based strictly on her paycheck earnings at the time of the injury. She appealed to the Board of Industrial Insurance Appeals, arguing that her health care coverage was a substantial component of her negotiated “contract of hire” compensation and thus part of her “wages” as defined in RCW 51.08.178. The Board disagreed and affirmed the Department’s order. She then appealed to the Pierce County Superior Court, which granted her partial summary judgment, finding that health care coverage represented “other consideration of like nature received from the employer as part of the contract of hire,” RCW 51.08.178(1), and thus should have been included in the calculation of Cockle’s “wages.” The Court of Appeals, Division Two, affirmed in a published opinion. Cockle v. Dep’t of Labor & Indus., 96 Wn. App. 69, 977 P.2d 668 (1999). We granted the Department’s petition for discretionary review.
ANALYSIS
Time-loss and loss of earning power compensation rates are determined by reference to a worker’s “wages,” as that term is defined in RCW 51.08.178, at the time of the injury. See RCW 51.32.090(1) (referencing RCW 51.32.060) and RCW 51.32.090(3)(a)(ii). We are asked to construe RCW *80751.08.178, which provides, in relevant part,2
For the purposes of this title, the monthly wages the worker was receiving from all employment at the time of injury shall be the basis upon which compensation is computed unless otherwise provided specifically in the statute concerned.
The term “wages” shall include the reasonable value of board, housing, fuel, or other consideration of like nature received from the employer as part of the contract of hire, but shall not include overtime pay except in cases under subsection (2) of this section.
Statutory construction is a question of law and is reviewed de novo. Stuckey v. Dep’t of Labor & Indus., 129 Wn.2d 289, 295, 916 P.2d 399 (1996). The primary goal of statutory construction is to carry out legislative intent. Rozner v. City of Bellevue, 116 Wn.2d 342, 347, 804 P.2d 24 (1991). If a statute is plain and unambiguous, its meaning must be primarily derived from the language itself. Dep’t of Transp. v. State Employees’ Ins. Bd., 97 Wn.2d 454, 458, 645 P.2d 1076 (1982).
The Department argues that the meaning of the term “wages” is made clear in various dictionary entries and other statutory provisions, which often use the term in contradistinction to in-kind “benefits.” Cockle cites entries from the Black’s Law Dictionary where the term “wages” expressly includes in-kind “benefits.” The Court of Appeals found that a dictionary in use in 1971, when RCW *80851.08.178 was enacted, states that the term wages “ ‘often includ[es] ... amounts paid by the employer for insurance, pension, hospitalization, and other benefits.’ ” Cockle, 96 Wn. App. at 86 & n.47 (emphasis omitted) (quoting Webster’s Third New International Dictionary 2568 (1969)).
Words are not to be given their ordinary meaning when a contrary intent is manifest. Dennis v. Dep’t of Labor & Indus., 109 Wn.2d 467, 479-80, 745 P.2d 1295 (1987). Thus, even if the Department is correct in its attribution of the “ordinary” dictionary meaning of “wages,” RCW 51.08.178 expressly expands that definition to include the “reasonable value” of in-kind work benefits such as “board, housing [and] fuel.” That definitional expansion clearly removes the term from its arguably more common usage and makes it manifest that the Legislature intended to include in “wages” the value of at least some in-kind work “benefits.”
The Legislature’s definition of “wages” includes the critical phrase “other consideration of like nature.” When statutory language is susceptible to more than one reasonable interpretation, it is considered ambiguous. Harmon v. Dep’t of Soc. & Health Servs., 134 Wn.2d 523, 530, 951 P.2d 770 (1998). The parties proposed several reasonable interpretations of the phrase “other consideration of like nature” in RCW 51.08.178(1). We therefore find the phrase ambiguous and resort to principles of statutory construction, legislative history, and relevant case law to assist us in discerning legislative intent. Id.; see also State v. Bash, 130 Wn.2d 594, 601-02, 925 P.2d 978 (1996).
“Ejusdem generis” is a well-established rule of statutory construction:
In the construction of laws, wills, and other instruments, the ‘ejusdem generis rule’ is, that where general words follow an enumeration of persons or things, by words of a particular and specific meaning, such general words are not to be construed in their widest extent, but are to be held as applying only to persons or things of the same general kind or class as those specifically mentioned.
Black’s Law Dictionary 517 (6th ed. 1990); see generally City *809of Seattle v. State, 136 Wn.2d 693, 699, 965 P.2d 619 (1998). The parties dispute which attribute shared by “board, housing [and] fuel” is of such significance that it should determine the boundaries of the larger category of “other consideration of like nature.” The Department proposes the following criteria: “(1) tangibility, (2) regularity and certainty of realization, (3) manner and ease of valuation, (4) reasons why and manner in which employers provide and account for them, and (5) general manner in which they are treated for tax purposes.” Suppl. Br. of Pet’r at 3. Cockle emphasizes the in-kind “nature” of “board, housing [and] fuel” as the unifying characteristic. In Cockle’s view, these early twentieth century3 examples of in-kind forms of “consideration . . . received from the employer as part of the contract of hire” are expressly included “to ensure that compensation not be excluded from ‘wages’ simply because it is paid in a form other than money.” See Br. of Resp’t at 20, 25-26.
It is well settled that statutes must not be construed in a manner that renders any portion thereof meaningless or superfluous. Stone v. Chelan County Sheriff’s Dep’t, 110 Wn.2d 806, 810, 756 P.2d 736 (1988). The Legislature here decided against restricting qualifying benefits to a closed list of enumerated items.4 It also chose the word “consideration,” a term understood broadly in the law5 and used in *810the definition of “wages” in the workers’ compensation acts of few, if any, other jurisdictions. On the other hand, it did not mandate inclusion in “wages” of “any other consideration,” but rather of “other consideration of like nature,” suggesting that a more limited ejusdem generis construction was intended. The Legislature’s specific choice of words thus rules out both exceedingly narrow and exceedingly broad readings of the phrase “other consideration of like nature received from the employer as part of the contract of hire.”
We next turn to the legislative history of RCW 51.08.178. Washington enacted its “Compensation of Injured Workmen” act in 1911. Laws of 1911, ch. 74, at 345. For the next 60 years, all compensation rates were uniformly fixed by the Legislature. Id. at ch. 74, § 5, at 356. In 1971, though, “the first major revision of this State’s 60-year-old workmen’s compensation law” was passed. “Suggested Material for Governor’s Veto Message,” Bill File, Evans Leg. Box 2S-3-49, EHB 735 (Wash. 1971). The revision added a “wages” section to Title 51 RCW’s definitional chapter and made compensation in many cases proportional to a worker’s actual “wages” at the time of injury. RCW 51.08.178(1).
This change had at least three perceived benefits. First, the change “will assure a more equitable and realistic basis for compensation.” “Explanatory Comments on Proposed Industrial Insurance Legislation,” by Dep’t of Labor & Indus. (Dec. 17, 1970), Issue File at 3, Evans Leg. Box 2S-3-46 (Wash. 1971). Second, “the change will have an incentive effect of reducing the number of cases where time-loss benefits exceed the wages that would otherwise have been earned.” Id. Third, compensation levels would automatically keep pace with wage increases, making it unnecessary “to go to the legislature with hat in hand each time a benefit increase is sought.” Text of Address to State Labor Council, AFL-CIO, by William C. Jacobs, Dir., Dep’t *811of Labor & Indus. (Aug. 25, 1970), Issue File at 10, Evans Leg. Box 2S-3-46 (Wash. 1971).
The 1971 Legislature also codified a principle already long recognized by our courts: “This Title shall be liberally construed for the purpose of reducing to a minimum the suffering and economic loss arising from injuries and/or death occurring in the course of employment.” RCW 51.12.010. In other words, where reasonable minds can differ over what Title 51 RCW provisions mean, in keeping with the legislation’s fundamental purpose, the benefit of the doubt belongs to the injured worker:
[T]he guiding principle in construing provisions of the Industrial Insurance Act is that the Act is remedial in nature and is to be liberally construed in order to achieve its purpose of providing compensation to all covered employees injured in their employment, with doubts resolved in favor of the worker.
Dennis v. Dep’t of Labor & Indus., 109 Wn.2d 467, 470, 745 P.2d 1295 (1987) (citing cases both predating and postdating the 1971 codification of this principle); see also Double D Hop Ranch v. Sanchez, 133 Wn.2d 793, 798, 947 P.2d 727, 952 P.2d 590 (1997).
Since the 1971 revision of Title 51 RCW, this court has emphasized that an injured worker should be compensated based not on an arbitrarily set figure, but rather on his or her actual “lost earning capacity.” Double D Hop Ranch, 133 Wn.2d at 798 (citing Kilpatrick v. Dep’t of Labor & Indus., 125 Wn.2d 222, 230, 883 P.2d 1370, 915 P.2d 519 (1994)). At the time of injury, Cockle was capable of earning not merely $5.61 an hour, but $5.61 an hour plus full health care coverage, an amount stipulated to be worth about one-fifth of her total remuneration, all of which she lost due to the injury.
The Department, however, contends that we should defer to its interpretation of RCW 51.08.178, since it is the agency charged with administering Title 51 RCW. See Multicare Med. Ctr. v. Dep’t of Soc. & Health Servs., 114 Wn.2d 572, 589, 790 P.2d 124 (1990). Especially so, the Department asserts, since it has long excluded employer-provided ben*812efits such as health care coverage from its computation of workers’ compensation, and yet the Legislature has left unaltered the phrase “board, housing, fuel, or other consideration of like nature received from the employer as part of the contract of hire” in RCW 51.08.178. See Seattle-King County Council of Camp Fire v. Dep’t of Revenue, 105 Wn.2d 55, 65-66, 711 P.2d 300 (1985) (citing Hart v. Peoples Nat’l Bank, 91 Wn.2d 197, 201, 588 P.2d 204 (1978)).
While we may “defer to an agency’s interpretation when that will help the court achieve a proper understanding of the statute,” Clark County Natural Res. Council v. Clark County Citizens United, Inc., 94 Wn. App. 670, 677, 972 P.2d 941 (1999), such interpretation is not binding on us. City of Redmond v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 136 Wn.2d 38, 46, 959 P.2d 1091 (1998) (citing Overton v. Econ. Assistance Auth., 96 Wn.2d 552, 555, 637 P.2d 652 (1981)). Indeed, we have deemed such deference “inappropriate” when the agency’s interpretation conflicts with a statutory mandate. Dep’t of Labor & Indus. v. Landon, 117 Wn.2d 122, 127, 814 P.2d 626 (1991). “[B]oth history and uncontradicted authority make clear that it is emphatically the province and duty of the judicial branch to say what the law is” and to “determine the purpose and meaning of statutes ....” Overton, 96 Wn.2d at 555. Moreover, legislative acquiescence can never be interpreted as permission to ignore or violate statutory mandates. Here, the Department’s construction of RCW 51.08.178(1) gives little, if any, meaning to the statutory requirement that the “reasonable value” of all “other consideration of like nature” be included in the calculation of an injured worker’s “wages.” Such a construction cannot be reconciled with the Legislature’s statutory mandate that all Title 51 RCW provisions “shall be liberally construed for the purpose of reducing to a minimum the suffering and economic loss arising from injuries and/or death occurring in the course of employment.” RCW 51.12.010. We therefore reject the Department’s construction of RCW 51.08.178(1).
The Department further contends that logical inferences *813from other statutory provisions suggest the Legislature did not intend inclusion of health care coverage in the “wages” formula of RCW 51.08.178.
First, the Department notes that some Title 51 RCW provisions have capped monthly compensation at levels between 100 and 150 percent of the state’s “average monthly wage.” See, e.g., RCW 51.32.050(3); RCW 51.32-.050(5); RCW 51.32.060(5); RCW 51.32.090(3)(a)(ii); RCW 51.32.090(7). RCW 51.08.018 defines this “average monthly wage” as one-twelfth of the state’s “average annual wage” as calculated for purposes of the Employment Security Act in RCW 50.04.355. That act, in turn, expressly excludes from “wages” any payments made to or on behalf of workers or their dependents “on account of (a) retirement, or (b) sickness or accident disability, or (c) medical or hospitalization expenses in connection with sickness or accident disability or (d) death[.]” RCW 50.04.330(1).
A more careful review of the legislative history of RCW 51.08.018, however, refutes the Department’s inference. The bill as drafted and passed by the 1971 Legislature actually required the Department to calculate its own, separate “average monthly wage in the state” for purposes of Title 51 RCW calculations based on “the total wages”—as that term is defined in RCW 51.08.178—reported to it during the prior year ending June 13. Laws of 1971, 1st Ex. Sess., ch. 289, at 1558. That clause did not become law only because the Governor creatively used his line-item veto power to delete it from RCW 51.08.018 and make permanent instead the Legislature’s interim provision referencing Title 50’s “average annual wage.” In his “Veto Message,” the Governor explained that, as enacted, RCW 51.08.018
appears to require a rather complicated formula which would create administrative difficulties for the Department of Labor and Industries in determining the statewide average wage for purposes of the workmen’s compensation laws. There presently exists a requirement that the Employment Security Department determine the statewide average wage under the Unemployment Compensation Law .... I see no substantial reason *814for two departments of state government to be independently calculating this figure ....
Laws of 1971,1st Ex. Sess., ch. 289, at 1590. Thus, Title 51 RCW’s reference to Title 50 RCW’s “average annual wage” in no way clarifies whether the 1971 Legislature intended employer-provided health care coverage to be included in Title 51 RCW’s “wages” definition. The fact that current law excludes employee health payments from a figure used in limited situations to cap compensation at between 100 and 150 percent of the state’s “average monthly wage” simply does not prove what the Department claims it does.
Secondly, the Department notes that RCW 51-.32.090(4)(c), a provision added in 1993, mandates that “any employee health and welfare benefits that the worker was receiving at the time of injury shall continue or be resumed at the level provided at the time of injury.” RCW 51.32.090(4)(c). However, the fact that the Legislature, after hearing from various interest groups, chose to require employers to reinstate the preexisting health care benefits of workers suffering temporary partial disability does not logically require the Department’s reading of RCW 51-.08.178(1). Rather, consistent with the purposes of the act, it means that restoration of a recovering worker’s preexisting health benefits reduces the “actual difference between the worker’s present wages and earning power at the time of injury” under RCW 51.32.090(3)(a)(ii), mitigating the loss of earning power accordingly.
 The Department warns against including the value of employer-provided health care coverage in “wages,” lest double recovery occur where such coverage is continued during the disability period. However, as the Court of Appeals noted:
The facts here do not require that we address this argument, for the library did not continue Cockle’s insurance during the period of her disability. We comment, however, that time-loss compensation is meant “to reflect. . . lost earning capacity,” not retained earning capacity. When an injured worker retains his or her health insurance, he or she retains that part of his or her *815earning capacity, and his or her time-loss compensation should be computed accordingly.
Cockle, 96 Wn. App. at 81 (footnote omitted).6
Foreign jurisdictions have split over what work benefits are properly included in “wages” for purposes of determining workers’ compensation. See Tabor v. Levi Strauss & Co., 33 Ark. App. 71, 76-77, 801 S.W.2d 311, 314-15 (1990) (surveying split of authority). But we have already noted the danger in using foreign case law to construe Title 51 RCW provisions:
Before discussing cases from other states it should be mentioned that the [workers’ compensation] statutes in other states are different from ours. In 1916 we said in Stertz v. Industrial Insurance Comm’n, 91 Wash. 588, 604, 158 P. 256 (1916), “[t]o seek authority in the decisions of other states is useless, for other statutes have no resemblance to ours.”
Thompson v. Lewis County, 92 Wn.2d 204, 208-09, 595 P.2d 541 (1979); see also Sacred Heart Med. Ctr. v. Carrado, 92 Wn.2d 631, 639, 600 P.2d 1015 (1979) (Stafford, J., dissenting) (“[W]e consistently have held that our industrial insurance act is unique and that the opinions of other states’ courts are of little assistance as an interpretative medium.”).
The Department relies heavily, however, as have several state courts, on a 1983 United States Supreme Court decision involving the calculation of compensation for the family of James Hilyer, who was fatally run over by a cement truck while helping to build the District of Columbia Metrorail System. See Morrison-Knudsen Constr. Co. v. Dir., Office of Workers’ Comp. Programs, 461 U.S. 624, 626, *816103 S. Ct. 2045, 76 L. Ed. 2d 194 (1983).7 The Court was asked to construe the following “wages” clause in the 1927 Longshore and Harbor Workers’ Compensation Act (LHWCA) (33 U.S.C. § 901), incorporated into the District of Columbia Workmen’s Compensation Act at issue in that case:
“ ‘Wages’ means the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of injury, including the reasonable value of board, rent, housing, lodging, or similar advantage received from the employer, and gratuities received in the course of employment from others than the employer.”
461 U.S. at 629 (quoting former 33 U.S.C. § 902(13)). Professor Arthur Larson, author of a leading treatise on workers’ compensation law, personally argued the case on behalf of the Morrison-Knudsen Construction Company.8 Id. at 625. At issue were the employer’s contributions to union trust funds as required by a collective bargaining agreement: $0.28 into the Health and Welfare Fund, $0.35 into the Pension Fund, and $0.05 into the Training Fund, for each hour worked by each employee. Id. at 627 n.3.
Writing for the majority, Chief Justice Burger argued that the value of this employer-provided benefit was too difficult to ascertain precisely:
*817Board, rent, housing, or lodging are benefits with a present value that can be readily converted into a cash equivalent on the basis of their market values.
The present value of these [union] trust funds is not, however, so easily converted into a cash equivalent.... The employer’s cost is irrelevant in this context; it measures neither the employee’s benefit nor his compensation.
Id. at 630. The majority opinion stressed how removed a worker was from the benefits:
Nor can the value of the funds be measured by the employee’s expectation interest in them, for that interest is at best speculative. Employees have no voice in the administration of these [union] plans and thus have no control over the level of funding or the benefits provided. Furthermore, the value of each fund depends on factors that are unpredictable. The value to the Hilyer family of the Health and Welfare Fund depends on its need for the services the Fund provides ....
Id. at 631.
Justice Thurgood Marshall, dissenting, sided with the lower court, Hilyer v. Morrison-Knudsen Constr. Co., 670 F.2d 208 (D.C. Cir. 1981), and with “[t]he only other Court of Appeals to address this question,” Duncanson-Harrelson Co. v. Dir., Office of Workers’ Comp. Programs, 686 F.2d 1336 (9th Cir. 1982). Morrison-Knudsen, 461 U.S. at 638 n.1 (Marshall, J., dissenting). Regarding the majority’s anxiety over precisely measuring the value of a given benefit, Justice Marshall wrote:
In my view, it is better to be roughly right than totally wrong. The trust funds obviously have some value for employees and simply to exclude them from consideration is hardly an appropriate response to uncertainty about their precise value. In addition, the statute itself calls only for inclusion of “the reasonable value” of noncash items [.]
461 U.S. at 642 (Marshall, J., dissenting).
The LHWCA provision defining “wages” had been “lifted almost verbatim” from New York’s workers’ compensation act, regarding which that state’s Court of Appeals had *818written more than a decade earlier, “ ‘Compensation awarded the employee is . . . based on loss of earning power 461 U.S. at 640-41 (Marshall, J., dissenting) (quoting Winfield v. N.Y. Cent. & Hudson River R.R., 216 N.Y. 284, 289, 110 N.E. 614, 616 (1915), rev’d on other grounds, 244 U.S. 147 (1917)). Embracing the lost earning power standard, Justice Marshall wrote:
For the purposes of determining a worker’s earning power, there is no principled distinction between direct cash payments and payments into a plan that provides benefits to the employee. If the employer had agreed to pay some fixed amount of money to its employees who, in turn, paid the amount into benefit funds, that amount would satisfy the majority’s definition of wages since the benefit has “a present value that can be readily converted into a cash equivalent on the basis of [its] market valu[e].” In my view, the result should not change simply because the company agrees to eliminate an unnecessary transaction by paying the contributions directly to the trust funds.
461 U.S. at 641 (Marshall, J., dissenting) (alterations in original) (citations omitted).
In 1983, when Morrison-Knudsen was decided, in-kind work benefits already “constitute [d] over 15% of employers’ compensation costs,” 461 U.S. at 641 (Marshall, J., dissenting), and Justice Marshall predicted that they “could easily constitute more than one-third of labor costs by the middle of the [twenty-first] century.” Id. Here, a decade later, Cockle’s health care coverage was worth “approximately 20 percent of her monetary compensation.” Br. of Appellant at 34. This ongoing trend underscores one of Justice Marshall’s strongest arguments, regarding which the Morrison-Knudsen majority conceded, “There is force to this argument,” 461 U.S. at 635, namely, why should injured workers who were receiving more of their earnings in in-kind consideration be given less workers’ compensation than those who were receiving a larger share of their earnings as monetary pay? In Justice Marshall’s view, that concern was precisely what had prompted the inclusion of *819the general phrase “reasonable value of board, rent, housing, lodging, or similar advantage received from the employer”—the four enumerated benefits being simply early twentieth century examples of “known noncash components of an employee’s earning power.” Id. at 642.
Justice Marshall also rejected the notion that the “similar advantage” provision must be construed to include only benefits offered when the 1927 statute was enacted:
Legislative enactments framed in general terms and designed for prospective operation should be construed to apply to subjects falling within their general purview even though coming into existence after their passage. As this Court has recognized:
“Old laws apply to changed situations. . . .”
461 U.S. at 638 (Marshall, J., dissenting) (quoting Browder v. United States, 312 U.S. 335, 339-40, 61 S. Ct. 599, 85 L. Ed. 862 (1941)).
The Court of Appeals in this case distinguished and rejected what it called the Morrison-Knudsen majority’s “misleading analysis,” Cockle, 96 Wn. App. at 85, citing several reasons, including the following one:
The LHWCA, according to the Morrison-Knudsen Court, is “not a simple remedial statute intended for the benefit of the workers.” The Washington Act, in stark contrast, “is remedial in nature and should be liberally construed, with doubts resolved in favor of the worker.” Its goal is “to insure fair compensation of disabled workers.”
Id. at 84 (footnotes omitted) (quoting Morrison-Knudsen, 461 U.S. at 636; Double D Hop Ranch, 133 Wn.2d at 798; and Kilpatrick, 125 Wn.2d at 230). While the Department correctly notes that the Morrison-Knudsen Court was also under a mandate to liberally construe its act, see 461 U.S. at 646 (Marshall, J., dissenting) (citing Balt. & Phila. Steamboat Co. v. Norton, 284 U.S. 408, 414, 52 S. Ct. 187, 76 L. Ed. 366 (1932)), we believe its application of that principle conflicts with our strong tradition of resolving ambiguities in the worker’s favor and of doling out compensation in a *820way that will “most likely reflect a worker’s lost earning capacity.” Double D Hop Ranch, 133 Wn.2d at 798. We therefore likewise decline to follow the Morrison-Knudsen Court’s reasoning.9
 The Department complains that including employer-provided health care coverage in “wages” will make Washington’s workers’ compensation system costly, burdensome, and time-consuming rather than “prompt, sure [and] certain,” a goal we recognized in Weyerhaeuser Co. v. Tri, 117 Wn.2d 128, 138, 814 P.2d 629 (1991). While take-home pay is undoubtedly easier to valúate than benefits like “board, housing, fuel, or other consideration of like nature,” the Court of Appeals correctly noted that the Department is not entitled to disregard statutory provisions merely because it finds them administratively inconvenient. 96 Wn. App. at 80 & n.27. That said, however, we would reject as unnecessary the Court of Appeals’ requirement that the “reasonable value” of a benefit like health care coverage be measured by its hypothetical market value10 rather than *821simply by the monthly premium actually paid by an employer to secure it—or, in the case of a group plan, the worker’s portion thereof.
Finally, the Department warns of a potential “flood of litigation” over which modern work benefits should and should not be included in “wages” in RCW 51.08.178. While the Legislature’s current mandate to include “other consideration of like nature” to “board, housing [and] fuel” is ambiguous and by no means easily applied to all in-kind work benefits offered by employers today, we believe the Department’s concerns are substantially addressed by proper application of the ejusdem generis rule.
The Court of Appeals correctly rejected the “any and all forms of consideration” standard in Rose v. Dep’t of Labor & Indus., 57 Wn. App. 751, 758, 790 P.2d 201, review denied, 115 Wn.2d 1010, 797 P.2d 512 (1990). See Cockle, 96 Wn. App. at 76-77. Rather, it applied the ejusdem generis rule to arrive at a narrower construction: “It is not hard to discern why the legislature provided that [food, shelter, and heat] shall count as ‘wages.’.. . Each is a necessity of life, without which the injured worker cannot survive[11] a period of even temporary disability.” 96 Wn. App. at 74.12 We would modify that analysis only slightly.
 Ambiguous statutory language such as the *822phrase “other consideration of like nature” in RCW 51.08.178(1) should be construed in the manner “best advancing] the perceived legislative purpose.” Wichert v. Cardwell, 117 Wn.2d 148, 151, 812 P.2d 858 (1991). Title 51 RCW’s overarching objective is “reducing to a minimum the suffering and economic loss arising from injuries and/or death occurring in the course of employment.” RCW 51.12.010 (emphasis added). Workers’ compensation was intended to be “remedial in nature” and its calculation was changed by the 1971 Legislature to reflect a worker’s actual “lost earning capacity.” Double D Hop Ranch, 133 Wn.2d at 798. Also, on a practical level, this court has recognized that the workers’ compensation system should continue “serv[ing] the goal of swift and certain relief for injured workers.” Tri, 117 Wn.2d at 138. We therefore construe the statutory phrase “board, housing, fuel, or other consideration of like nature” in RCW 51.08.178(1) to mean readily identifiable and reasonably calculable in-kind components of a worker’s lost earning capacity at the time of injury that are critical to protecting workers’ basic health and survival.13 Core, *823rconfringe benefits such as food, shelter, fuel, and health care all share that “like nature.” By contrast, we do not believe injury-caused deprivation of the reasonable value of fringe benefits that are not critical to protecting workers’ basic health and survival qualifies as the kind of “suffering” that Title 51 RCW was legislatively designed to remedy. See RCW 51.12.010.
CONCLUSION
We hold that, just as “board, housing [and] fuel” were core, nonfringe benefits critical to protecting the basic health and survival of workers injured in the early 1900s, whose suffering such legislative language was originally designed to reduce, so also were the health care premiums paid by Cockle’s employer in exchange for her labor in the late 1900s a nonfringe component of her lost “wages.” The value of such premiums should have been included in the RCW 51.08.178 basis used to calculate her workers’ compensation payments. We affirm the Court of Appeals, but modify its analysis for the reasons set forth above and reject its method for calculating the “reasonable value” of the benefit in question. We remand to the Department for recalculation of Cockle’s compensation in accordance with our decision, and order the Department to pay her reasonable attorney fees pursuant to RCW 51.52.130.
Alexander, C.J., and Smith, Johnson, Sanders, and Ireland, JJ., concur.

 The written employment contract also provided vacation pay, but that issue, litigated below, was not appealed and is not before us.


 Since the question before us is which in-kind forms of consideration “received from the employer as part of the contract of hire” are “of like nature” to board, housing and fuel, we need not cite those portions of Title 51 RCW’s “wages” definition relating to monetary forms of consideration such as an hourly or daily pay rate, as the dissent urges. See Dissent at 824—25. The dissent also argues, “RCW 51.08.178(1) expressly states the calculation of wages is based on multiplication of the hourly wage paid to an injured worker by the number of hours the worker is normally employed. The statute does not contemplate in any fashion that the hourly wage includes benefits, except for those specific categories of nonwage benefits identified in the statute itself.” Id. at 827. This remark fails to recognize that the Legislature did not make “the number of hours normally employed” in any way a factor in determining the “reasonable value” of in-kind consideration such as “board, housing [and] fuel,” but did expressly mandate that all “other consideration of like nature” be included in calculating “wages.” RCW 51.08.178.


 The statute’s examples of in-kind employment consideration to be included in the calculation of “wages”—board, housing, fuel—were copied verbatim from boilerplate language used in workers’ compensation acts going back to the early 1900s. See, e.g., Morrison-Knudsen Constr. Co. v. Dir., Office of Workers’ Comp. Programs, 461 U.S. 624, 629, 103 S. Ct. 2045, 76 L. Ed. 2d 194 (1983) (construing a 1927 act). Whether or not health care was a prevalent employment benefit in 1971, when RCW 51.08.178 was enacted, is thus immaterial. Cf. concurring in dissent (Guy, J. Pro Tern.) at 836.


 Justice Guy contends, “By not including health insurance coverage in its definition of wages in RCW 51.08.178, the Legislature intentionally excluded it.” concurring in dissent (Guy, J. Pro Tern.) at 834. Such an argument would be persuasive had the Legislature enumerated all qualifying benefits, but it did not. The dissenting opinions fundamentally ignore the Legislature’s express mandate that the “reasonable value” of all “consideration of like nature received from the employer as part of the contract of hire” be included in the calculation of every injured worker’s “wages.” RCW 51.08.178.


 See generally RCW 62A.3-303(b) (“ ‘Consideration’ means any consideration sufficient to support a simple contract.”) and RCW 19.09.020(3) (“ ‘Compensation’ *810means salaries, wages, fees, commissions, or any other remuneration or valuable consideration.”).


 We, too, read RCW 51.32.090(6) to mean that, to the extent employer-provided “wages”—whether in the form of money, board, housing, fuel, or health care coverage—are continued during temporary total disability, time-loss compensation is reduced accordingly. Title 51 RCW was intended to “reduele] to a minimum” an injured worker’s “economic loss.” RCW 51.12.010. Logically, any portion of “wages” that injured workers continue to enjoy during their disability period is not part of their “economic loss.”


 The Department identifies workers’ compensation cases from 14 states adopting the Morrison-Knudsen Court’s reasoning. Several of them, though, involved statutes markedly different from our own. A few “wage” definitions lacked any broad language comparable to “other consideration of like nature,” one had a closed, itemized fist, one had had its broad language pointedly deleted by the legislature, and one expressly excluded “board, lodging or similar advantage.”


 In his treatise, Larson argued, as he did before the United States Supreme Court, that “wages” should include “not only wages and salary but any thing of value received as consideration for the work, as, for example, tips, bonuses, commissions and room and board, constituting real economic gain to the employee.... ‘wages’ that the worker lives on and not miscellaneous Values’ that may or may not someday have a value to him or her depending on a number of uncontrollable contingencies ....” 5 Arthur Larson & Lex K Larson, Larson’s Workers’ Compensation Law § 93.0112][a], [b] (2000) (footnotes omitted) (emphasis added). Cockle argues that, even under Larson’s analytical criteria, her health care coverage should be included in “wages,” since it provided valuable present peace of mind and clearly qualified as “real economic gain.”


 Courts in other jurisdictions have reached similar conclusions. See Ex Parte Murray, 490 So. 2d 1238, 1240-41 (Ala. 1986) (criticizing and distinguishing Morrison-Knudsen, finding Larson’s arguments “unpersuasive,” and citing Justice Marshall’s dissent with approval); Ragland v. Morrison-Knudsen Co., 724 P.2d 519, 521 (Alaska 1986) (same); Meeker v. Provenant Health Partners, 929 P.2d 26, 29 (Colo. Ct. App. 1996) (same) (“[T]he Morrison-Knudsen conclusion is not binding upon us.”); Ashby v. Rust Eng’g Co., 559 A.2d 774 (Me. 1989) (distinguishing Morrison-Knudsen).


 Although the parties stipulated in this case that the employer-paid health care premiums fairly reflected the benefit’s value, the Court of Appeals wrote:
A person charged with ascertaining the reasonable value of board, housing and fuel must examine all pertinent factors to determine what the hypothetical objective buyer would pay the hypothetical objective seller on the open market. A person charged with ascertaining the reasonable value of health insurance must do the same.
Cockle, 96 Wn. App. at 78 (footnote omitted). The Department warns that adding the hypothetical replacement cost of health care coverage to workers’ compensation rates in this state would be prohibitively expensive and require “lengthy investigation and consultation of experts.” See Suppl. Br. of Pet’r at 16, 18, App. E. We agree with Justice Marshall that “[w]hile an employer’s contribution may understate the true value of the benefits received ..., it nonetheless provides a readily identifiable and therefore reasonable surrogate for the ‘advantage’ received ... [and] has long been accepted as a reasonable measure of the value of fringe benefits ....” Morrison-Knudsen, 461 U.S. at 642-43 (Marshall, J., dissenting).


 The Department notes that “a significant part of the population of this country does not have health insurance,” then asks, “How can Division Two say this is a benefit that one ‘must replace’ when so many go without it?” Pet. for Review at 16. Actually, there are workers in this state who survive even without adequate “board, housing [and] fuel.” But the language of RCW 51.08.178(1) suggests the Legislature intended “wages” to include the reasonable value of all core, nonfringe benefits critical to protecting workers’ basic health as well as their survival. Title 51 RCW clearly was not enacted merely to prevent starvation, homelessness and “destitution,” a standard advocated elsewhere. See 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law § 1.03 [5] (2000); cf. RCW 51.12.010.


 That specific choice of language prompted the Department to accuse the Court of Appeals’ analysis of being “fundamentally flawed,” because it “is grounded in significant part in a false assumption that RCW 51.08.178 governs only temporary disability benefits.” Suppl. Br. of Pet’r at 3. It is certainly true that Title 51 RCWs “wages” definition governs calculation not only of time-loss and loss of earning power compensation, but also of permanent total disability compensation, RCW 51.32.060, and compensation to the “family or dependents in case of death of the worker.” RCW 51.32.010; see also RCW 51.32.050. However, it *822should be noted that both the Department and the dissent propose ejusdem generis criteria vulnerable to the same criticism leveled against the Court of Appeals. The Department argues that health care coverage differs from “board, housing [and] fuel” in that “the employer generally provides [the latter benefits] to make the worker more readily accessible to work, or as a special incentive.” Suppl. Br. of Pet’r at 7. Of course, if a worker is permanently disabled or killed on the job, no amount of “board, housing [and] fuel” would improve his or her work accessibility or motivate better job performance, and yet RCW 51.08.178 would still require that compensation include the “reasonable value” of those benefits. The Department also argues that, in contrast to health care, “consumption of board, room, and fuel occurs on a daily basis.” Suppl. Br. of Pet’r at 7. Of course, any injury-caused death would abruptly terminate the “daily” nature of such consumption. For its part, the dissent characterizes “board, housing [and] fuel” as “benefits which are plainly associated with an employee traveling or living at a place of the employer’s choosing because of a particular need of the employer.” Dissent at 826. Typically, though, when work injuries result in death, employees no longer travel or live at a place of the employer’s choosing. Clearly, all of the above ejusdem generis criteria are vulnerable to the Department’s charge of being “grounded in significant part in a false assumption” that RCW 51.08.178 does not govern compensation in cases of permanent disability or death. Suppl. Br. of Pet’r at 3.


 This is not a subjective determination. Cf. dissent at 830-31. Health care coverage is “of like nature” to “board, housing [and] fuel” because, like those *823employment benefits, it is objectively critical to protecting the basic health and survival of virtually all workers.